DETAILED ACTION

The Information Disclosure Statement(s) filed 11/19/2020 and 06/25/2021 has/have been considered. Initialed copies of the Form(s) 1449 are enclosed herewith.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 and 13 is objected to because of the following informalities:  
In claim 3, the word “comprise” should read “comprises”. 
In claim 13, the word “be” is found between “turbine” and “de-coupled” in the final line of the claim. Examiner believes this to be a typographical error and will construe the final line to read “comprises a second turbine which may be de-coupled from an engine compressor”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, and 12-15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Bradbrook (US 20100219779 A1).
	Regarding claim 1, Bradbrook teaches an aircraft hybrid propulsion system comprising; an internal combustion engine (¶[0008]); an electric motor (¶ [0008]); a propulsor (Figure 2); a combining gearbox (Figure 2) the internal combustion engine being coupled to a first input of the combining gearbox (Figure 2), the electric motor being coupled to a second input of the combining gearbox (Figure 2, element 72), and the propulsor being coupled to an output of the combining gearbox (Figure 2), such that the propulsor is driveable in use by either or both of the internal combustion engine and the electric motor(¶ [0028-0032], Figure 2); wherein each of the internal combustion engine and the electric motor is coupled to its respective input by a respective clutch (¶ [0038-0050], Figure 2).
	Regarding claim 2, Bradbrook teaches the invention discussed in claim 1, wherein one or both of the clutches comprises any of an overrunning clutch, and an activated clutch such as a friction clutch or fluidic clutch (¶ [0040-0041]).
	Regarding claim 3, Bradbrook teaches the invention discussed in claim 1, wherein the electric motor comprises one of a permanent magnet motor and an induction motor (¶ [0044-0051, 0061-0069], Figure 2 elements 62, 70, and 80).
	Regarding claim 4, Bradbrook teaches the invention discussed in claim 1, wherein the combining gearbox comprises a reduction gearbox (¶ [0039] and Figure 2), wherein at least one of the inputs is configured to turn at a higher speed than the output in use (¶ [0039]).
	Regarding claim 5, Bradbrook teaches the invention discussed in claim 1, wherein the combining gearbox comprise a first parallel-axis gearbox comprising first and second input gears (Figure 2, elements 48 and 74), and an output gear (Figure 2, element 50), wherein teeth of the first and second input gears mesh with teeth of the output gear (depicted in Figure 2).
	Regarding claim 8, Bradbrook teaches the invention discussed in claim 1, wherein the combining gearbox comprises a multi-stage gearbox (Figures 2 and 3).
	Regarding claim 12, Bradbrook teaches the invention discussed in claim 1, wherein the internal combustion engine comprises a gas turbine engine (abstract, Figure 2).
	Regarding claim 13, Bradbrook teaches the invention discussed in claim 12, wherein the gas turbine engine comprises a compressor coupled to a first turbine, and comprises a second turbine which may be de-coupled from an engine compressor (Figures 2 and 3, elements 36 and 38. ¶ [0035-0036]).
	Regarding claim 14, Bradbrook teaches the invention discussed in claim 13, wherein the first and / or second turbine is coupled to one or both of the generator and the combining gearbox (Figures 2 and 3, elements 36 and 38).
	Regarding claim 15, Bradbrook teaches an aircraft comprising an aircraft hybrid propulsion system comprising; an internal combustion engine (¶ [0008]); an electric motor (¶ [0008]); a propulsor (Figure 2); a combining gearbox (Figure 2), the internal combustion engine being coupled to a first input of the combining gearbox (Figure 2), the electric motor being coupled to a second input of the combining gearbox (Figure 2, element 72), and the propulsor being coupled to an output of the combining gearbox (Figure 2), such that the propulsor is driveable in use by either or both of the internal combustion engine and the electric motor (¶ [0028-0032], Figure 2); wherein each of the internal combustion engine and the electric motor is coupled to its respective input by a respective clutch (¶ [0038-0050], Figure 2).

Claim(s) 1-3, 8, 11-12, and 15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Waltner et al. (US 20170174355 A1).
Regarding claim 1, Waltner teaches an aircraft hybrid propulsion system comprising; an internal combustion engine (Abstract); an electric motor (Abstract); a propulsor (Abstract); a combining gearbox (¶ [0038-0050]), the internal combustion engine being coupled to a first input of the combining gearbox (¶ [0038-0050], Figure 2), the electric motor being coupled to a second input of the combining gearbox(¶ [0038-0050], Figure 2), and the propulsor being coupled to an output of the combining gearbox(¶ [0038-0050], Figure 2), such that the propulsor is driveable in use by either or both of the internal combustion engine and the electric motor(¶ [0038-0050], Figure 2); wherein each of the internal combustion engine and the electric motor is coupled to its respective input by a respective clutch (¶ [0049]).
Regarding claim 2, Waltner teaches the invention discussed in claim 1, wherein one or both of the clutches comprises any of an overrunning clutch, and an activated clutch such as a friction clutch or fluidic clutch (¶ [0035-0044]).
Regarding claim 3, Waltner teaches the invention discussed in claim 1, wherein the electric motor comprises one of a permanent magnet motor and an induction motor (¶ [0037]).
Regarding claim 8, Waltner teaches the invention discussed in claim 1, wherein the combining gearbox comprises a multi-stage gearbox (¶[0012]).
Regarding claim 11, Waltner teaches the invention discussed in claim 1, wherein the aircraft hybrid propulsion system comprises one or more of an electric energy storage device and a generator configured to provide electrical power to the electric motor (¶[0031], Figure 2 elements 104 and 46).
Regarding claim 12, Waltner teaches the invention discussed in claim 1, wherein the internal combustion engine comprises a gas turbine engine (Figure 2).
Regarding claim 15, Waltner teaches an aircraft comprising an aircraft hybrid propulsion system comprising; an internal combustion engine (¶ [0008]); an electric motor (¶ [0008]); a propulsor (Figure 2); a combining gearbox (Figure 2), the internal combustion engine being coupled to a first input of the combining gearbox (Figure 2), the electric motor being coupled to a second input of the combining gearbox (Figure 2, element 72), and the propulsor being coupled to an output of the combining gearbox (Figure 2), such that the propulsor is driveable in use by either or both of the internal combustion engine and the electric motor (¶ [0028-0032], Figure 2); wherein each of the internal combustion engine and the electric motor is coupled to its respective input by a respective clutch (¶ [0038-0050], Figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradbrook (US 20100219779 A1) in view of Lieven (US 20190300186 A1).
Regarding claim 6, Bradbrook teaches the invention discussed in claim 1, but fails to specifically teach wherein the combining gearbox comprises an epicyclic gearbox comprising a sun gear, at least one planet gear, and a ring gear. However, ¶ [0073-0074] of Bradbrook teaches an alternate embodiment of the systems found in Figures 2 and 3, wherein the reduction gearbox comprises as set of clutches and gearing in between the motor inputs which would result in a planetary/epicyclic gear set as written. Despite not being specified by Bradbrook, it is well known in the art that planetary gearsets comprise a sun, ring, and planet gear. Additionally, use of planetary/epicyclic gearsets in reduction gearboxes for aircraft hybrid propulsion systems is well known in the art as demonstrated by ¶ [0036-0037] of Lieven. As such, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to specify that Bradbrook’s gearbox was a planetary/epicyclic gearbox comprising a sun gear, planet gear, and ring gear. 
Regarding claim 7, Bradbrook in view of Lieven teaches the invention discussed in claim 6, wherein the propulsor is coupled to the ring gear, the gas turbine engine is coupled to one of the sun gear and a planet gear, and the electric motor us coupled to the other of the planet gear and the sun gear (as demonstrated in Figures 2 and 3 of Bradbrook and further clarified in ¶ [0073-0074] of Bradbrook, the propulsor, gas turbine engine, and electric motor are coupled via a plurality of gears and clutches).
Regarding claim 9, Bradbrook teaches the invention discussed in claim 8, wherein the combining gearbox comprises a first stage comprising one of a first parallel- axis gearbox (Figures 2 and 3) and a first epicyclic gearbox (Examiner believes the obvious statement provided in the response to claims 6 and 7 satisfies this limitation), and a second stage comprising one of a second parallel-axis gearbox (Figures 2 and 3), and a second epicyclic gearbox (Examiner believes the obvious statement provided in the response to claims 6 and 7 satisfies this limitation).  
Regarding claim 10, Bradbrook in view of Lieven teaches the invention discussed in claim 9, wherein the output gear of the first parallel-axis gearbox is coupled to a sun gear of the epicyclic gearbox, and one of a planet carrier and a ring gear of the epicyclic gearbox is coupled to the propulsor (Examiner believes the obvious statement provided in the response to claims 6 and 7 satisfies this limitation).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	
Waltner (US 20170225573 A1)- Hybrid propulsion aircraft system comprising multi-stage gearing
Alber (US 20170327219 A1)- Hybrid propulsion aircraft system comprising clutches, generators, and motors
Goraj et al. (WO 2017114643 A1)- Hybrid propulsion aircraft sharing common propeller

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0600-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN MICHAEL HESTON/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644